Citation Nr: 1108511	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-35 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent for residuals of a right knee injury.
	
2.  Entitlement to an increased evaluation in excess of 10 percent for chronic lumbar pain and compression fracture of L1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to January 1987.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in North Little Rock, Arkansas and St. Paul, Minnesota.  Jurisdiction of the case has been transferred to the RO in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  Residuals of a right knee injury include limitation of flexion of the leg, at most, to 120 degrees and full extension to 0 degrees, with subjective complaints of painful motion, locking, and giving way.

2.  Manifestations of chronic lumbar pain and compression fracture of L1 include pain and limitation of motion to, at most, 80 degrees of forward flexion, 10 degrees of extension, 15 degrees of bilateral lateral rotation, and 15 degrees of bilateral lateral flexion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of a right knee injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).

2.  The criteria for an evaluation in excess of 10 percent for chronic lumbar pain and compression fracture L1 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5235 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's February 2007, July 2008, and November 2009 letters advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Specifically, the RO's March 2009 letter informed the Veteran of what type of evidence was required to substantiate his claims for increased disability ratings.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During a May 2010 hearing before the Board, the Veteran indicated that he recently received treatment for his service-connected disabilities at a VA Medical Center.  Accordingly, the Board granted the motion to leave the record open for 30 days so that any VA medical records not currently of record could be obtained and associated with the claims file.  However, the record reflects that the Veteran did not submit any additional evidence.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

VA has also provided the Veteran with medical examinations to determine the severity of his residuals of right knee injury and chronic lumbar pain and compression fracture of L1.  38 C.F.R § 3.159(c)(4).  The VA examinations of record provide sufficient detail to determine the current severity of the Veteran's service-connected right knee and lumbar spine disabilities.  The Board finds that the VA examinations of record are adequate, as they were based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not 

explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Residuals of a Right Knee Injury

Service connection for the Veteran's residuals of a right knee injury was granted by an April 1988 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, effective from January 6, 1987.  The 10 percent evaluation for residuals of right knee injury was discontinued on January 1, 1989 and was reinstated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, effective October 4, 2004.  The Veteran filed his present claim for an evaluation in excess of 10 percent for residuals of a right knee injury in February 2007 and the RO continued the 10 percent evaluation in its April 2007 and February 2009 rating decisions.  The Veteran filed a timely notice of disagreement in March 2009 with respect to the disability evaluation assigned for his service-connected residuals of a right knee injury and perfected the appeal in September 2009.

In a January 2007 VA treatment report, the Veteran reported that his knees were weak and tender at times.  He stated that the right knee bothered if he turned over or bent in a certain way.  He normally sat and picked his leg up with his hands to adjust it to a comfortable position.  The assessment was knee pain.  X-ray examination indicated moderate medial joint compartment narrowing.  Bones and joints were otherwise unremarkable and no joint effusion was shown.  The impression was genu varus.  

The Veteran was afforded a VA examination in March 2007.  The Veteran gave a history of a right knee injury in the 1980s and two arthroscopic knee surgeries, which the VA examiner believed were partial meniscectomies.  The Veteran reported daily pain and soreness associated with the right knee that he rated at a 7, on a scale of 1 to 10.  The Veteran stated that he could walk for about half a mile and stand for 20 to 30 minutes at a time before his endurance limits were reached.  He reported flare-ups anytime he exceeded his endurance limits, at which time he experienced pain rated at a 10 on a scale of 1 to 10.  He stated that during flare-ups, he had to get off the knee and rest it for several days before he could get back on it.  The Veteran stated that it was difficult to give the frequency of the flare-ups as it depended on his activity level and he had learned not to exceed his endurance limit by avoiding overuse.  He was taking muscle relaxers and pain medication periodically for the knee.  He reported that he continued to have mechanical-type symptoms, such as locking, particularly in the mornings.  The Veteran stated that he had to physically take his knee and either bend it or bring it out to extension to unlock it.  He walked with a limp and wore a knee brace.  He did not use any ambulation assistive devices.  The Veteran reported that he had been employed as a truck drive up but stopped working because of safety issues.  He stated that he was able to take care of basic needs, including personal hygiene needs, without difficulty.

On physical examination, the Veteran walked with a mild antalgic gait on the right, and did not use any ambulation assistive devices.  He was wearing a neoprene Velcro-type knee brace under his clothing.  There was no evidence of muscle atrophy, no joint effusion, or soft tissue swelling.  His right knee had full extension to 0 degrees and flexion to 130 degrees.  There was mild pain with repetitive motion but no loss of motion was shown with repetitive motion.  The examiner noted that the Veteran had a stable knee on ligamentous examination, to include varus and valgus stressing, anterior and posterior drawer, and Lachman's tests.  Pain was shown on the McMurray's test, but with no audible or palpable clicking.  There was pain at both joint lines, primarily medially, with mild pain at the patella facets.  He had normal sensation in the knee.  No excessive varus or valgus malalignment was found.  X-ray examination of the right knee revealed mild degenerative changes at the patellofemoral joint, bilaterally, and at the medical compartment.  Overall limb alignment was accepted.  No fracture, dislocation, or other boney destructive lesions were shown.  The assessments were mild osteoarthritis of the right knee, residuals status post knee injury, and two arthroscopic knee surgeries.  The examiner noted that there was pain on the range of motion testing, and that the pain could further limit the Veteran's knee function.  The examiner stated, however, that it was not feasible to express any such functional limitation in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.

An April 2008 VA treatment report stated that the Veteran's gait was normal.  It was noted that straight leg raising and Patrick's tests were within normal limits and range of motion of the joints were normal.

The Veteran underwent a VA examination in August 2008.  The Veteran reported right knee pain rated at a 7 on a scale of 1 to 10.  He wore a neoprene hinged knee sleeve for brace, which helped moderately.  He could only walk 3 blocks before having to stop due to knee and back pain.  He reported flare-ups related to walking or weight bearing.  He indicated that he received physical therapy and took medication for this condition.  He stated that his knee did not affect his activities of daily living as he was able to care for himself; however, affected his employability because he could not lift over 25 pounds due to his knee and back pain.  On physical examination, the right knee showed range of motion from 0 to 120 degrees.  The Veteran had mild pain with the range of motion testing, but no increased pain or decreased motion was shown on repetitive motion.  He was stable to varus and valgus stress.  Lachman's test was negative, so were the anterior and posterior drawer tests.  X-ray of the right knee showed mild medial compartment arthritis.  The assessment was mild medial compartment arthritis of the right knee.  The examiner noted that there was mild pain with the range of motion testing of the knee and that it was conceivable that pain could further limit function as described, particularly after prolonged walking or standing.  The examiner noted, however, that it was not feasible to express any such limitation in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.

An April 2009 x-ray of the right knee revealed progression of the medial joint space narrowing with marginal spurs and sclerosis involving the tibial plateau.  No significant joint effusion was shown.  The impression was bilateral medial joint space narrowing, with the right side much worse than the left side.  Magnetic resonance imaging of the right knee was obtained in the same month for worsening knee pain and the resulting impression was a tear involving the anterior horn of the medial meniscus.

In a June 2009 VA treatment report, the Veteran reported pain in the right knee with walking, which was worse when relaxed.  He stated that the pain in the knee did not interfere with his sleep.  He gave a history of hyperextension injury to the right knee and two subsequent arthroscopic surgeries, with some temporal pain relief and "locking" of the knee.  He stated the last surgery was in 1996.  He reported that the pain was getting progressively worse.  The impression was bilateral medial joint space narrowing with the right side much worse than the left side.  The Veteran's gait was antalgic on the right.  There were tenderness on palpation over the medial joint line on the right and crepitus.  No swelling or any other signs of inflammation were found.  Both knees showed full range of motion.  The assessment was right knee pain and degenerative joint disease of the right knee, with medial unloading knee brace on the right.

A July 2009 VA physical therapy consultation report stated that the Veteran was seen with a diagnosis of unspecified internal derangement of the knee.  He reported a history of right knee problems for over 20 years.  Objectively, it was noted that the Veteran was using a right hand cane, with antalgic gait.  Active range of motion and strength were within normal limits in bilateral lower extremities.  Subsequent VA treatment records dated from July to September 2009 reflect that the Veteran continued to receive physical therapy and tolerated all exercises well with no adverse events or swelling.

In a November 2009 VA treatment report it was noted that the Veteran was issued a right knee brace and was able to walk in the brace with minimal pain in the knee.  The Veteran stated that he only had pain in the right knee when he walked without brace.  On physical examination, tenderness was shown over the medial joint line on the right.  Crepitus was found, with no swelling or any other signs of inflammation over the right knee.  The knees had full range of motion.  The assessment was right knee pain and degenerative joint disease of the right knee.

At a VA examination in November 2009, the Veteran complained of right knee pain since 1979.  He gave a history of a torn cartilage in his knee and two subsequent surgeries to remove the cartilage.  He reported pain rated at a 4, on a scale of 1 to 10, located primarily over the medial aspect of his knee.  He used a brace for his knee, which he stated moderately helped him.  The Veteran indicated that he was able to walk 15 minutes or 1 to 2 blocks.  He reported flare-ups occurring every day, which were exacerbated by walking on the knee or keeping it bent.  He received treatment by physical therapy, injections, and medication.  The Veteran stated that his knee disability affected his daily activities because he was unable to exercise, walk, or stand for long periods of time.  He was currently unemployed.  The Veteran stated that he could no longer work as a truck driver because he was unable to lift or climb.  On physical examination, the right knee was tender to palpation on the medial joint line, as well as the patellofemoral joint.  Range of motion testing showed 0 to 125 degrees of flexion, without pain.  After repetitive range of motion, neither his pain nor range of motion was changed.  His knee was stable to varus and valgus stress.  Lachman's test and posterior drawer sign were negative, as well as the McMurray's test.  No effusion was shown on testing.  X-ray of the right knee revealed moderate arthritic change with medial joint space narrowing.  The impression was moderate right knee osteoarthritis.  The examiner stated it was feasible that the Veteran could have an increase in pain and loss of motion as he described it, particularly after activity; however that it would be a matter of mere speculation to address the additional limitation in medical terminology.

At his May 2010 hearing before the Board, the Veteran testified that his right knee pain was progressively worsening since the initial grant of service connection.  He testified that he used a cane and knee brace and took pain medication.  He reported that he had not worked since 2008, as he could no longer drive a truck and lift more than 10 pounds.  The Veteran stated that he could do short walks but could not walk or stand for long periods of time because of both the knee and the back pain.  He reported that he had two surgeries in the past because of locking of the knee but denied any further locking episodes since the last surgery.  Subjectively, he reported giving way of the knee and stated that a knee brace was prescribed to keep his knee stable from bending from side to side.

The Veteran's service-connected residuals of a right knee injury are evaluated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5260, limitation of the leg flexion warrants a 10 percent evaluation if limited to 45 degrees, a 20 percent evaluation is warranted if leg flexion is limited to 30 degrees, and a maximum 30 evaluation is warranted if flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The medical evidence of record shows that the right knee flexion was limited, at most, to 120 degrees.  Accordingly, as the evidence does not demonstrate that flexion of the right knee was limited to 30 degrees or less, an evaluation in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5250.

Where a disability manifests both limitation of flexion and limitation of extension, separate ratings may be assigned for limitation flexion and limitation of extension.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).  Limitation of leg extension warrants a 10 percent evaluation if limited to 10 degrees, a 20 percent evaluation if limited to 15 degrees, a 30 percent evaluation if limited to 20 degrees, a 40 percent evaluation if limited to 30 degrees, and a maximum 50 percent evaluation if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010); see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal leg extension and flexion as between 0 degrees and 140 degrees).  Here, the medical evidence of record shows full extension of the right knee throughout the entire appeal period.  Accordingly, a separate evaluation is not warranted for limitation of right knee extension. 

Although the evidence reflects that the Veteran reported locking and giving away of his right knee, the objective medical evidence does not show instability of the Veteran's right knee joint on examination.  On the March 2007, August 2008, and November 2009 VA examinations, the Veteran's knee was stable and varus and valgus stress testing was negative.  In addition, the evidence of record demonstrates that there was no subluxation or dislocation of the right knee.  38 C.F.R. § 4.71A, Diagnostic Code 5257 (2010).  Furthermore, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; right knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2010).  Although the Veteran reported that his knee locked in the mornings on the March 2007 VA examination, he also reported that he had not any locking episodes since his last knee surgery, which the record reflects was in 1996.  Finally, evaluations greater than 10 percent are not available under the diagnostic codes pertaining to genu recurvatum or removal of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263 (2010).

The Board has considered whether there is any additional functional loss not contemplated in the current 10 percent evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The Veteran consistently reported right knee pain on motion.  The Veteran stated that he could not stand or walk for an extended period of time.  However, although the medical evidence showed pain in the right knee with repetitive motion, repetitive use caused no additional limitation of motion in the right knee.  The March 2007, August 2008, and November 2009 VA examiners all found that while the Veteran had pain with the range of motion testing, no increased pain or additional loss of motion was shown on repetitive motion.  The VA examiners stated that although it was conceivable that pain could cause further functional limitation, it was not feasible to express such additional limitation in medical terminology without resorting to mere speculation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (finding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); see also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  As there is no objective evidence that repetition caused increased pain, fatigability, incoordination, or weakness, the Board finds that there is no additional functional loss not contemplated in the 10 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  Accordingly, an increased evaluation on this basis is not warranted.

This issue has also been reviewed with consideration of whether staged ratings would be warranted.  However, there is no medical evidence of record that would warrant a rating in excess of that assigned for the Veteran's service-connected right knee disability at any time during the period on appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his current disability rating for right knee disability inadequate.  The Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's service-connected residuals of right knee injury has been manifested by flexion of the leg limited to, at most, 120 degrees and full extension to 0 degrees, with subjective reports of painful motion, locking, and giving way.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disability rating for his knee disability.  A rating in excess of 10 percent is provided for leg flexion limited to 30 degrees or less but the medical evidence of record did not demonstrate that such manifestations were present in this case.  Therefore, the currently assigned schedular evaluation is adequate and no referral is required.  30 C.F.R § 4.71a, Diagnostic Code 5260.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Massey, 7 Vet. App. at 208.

Chronic Lumbar Pain and Compression Fracture L1

Service connection for the Veteran's chronic lumbar pain and compression fracture L1 was granted by an August 2005 rating decision and a 10 percent evaluation was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5235, effective from February 25, 2005.  In July 2008, the Veteran filed the present claim seeking an increased evaluation for his service-connected lumbar spine disability.  The RO denied the Veteran's claim by a February 2009 rating decision.  The Veteran filed a timely notice of disagreement in March 2009 and perfected the appeal in September 2009.

The Veteran was afforded a VA examination in August 2008.  He related that he was involved in a motor vehicle accident in 1979 while on active duty and sustained an L1 compression fracture, which required hospitalization with prolonged bed rest.  He rated his current pain at a 4 on a scale of 1 to 10.  The Veteran denied any radiation of pain to his legs and stated that the pain was primarily centered over his lumbar spine area.  He used a cane for ambulation which he carried in his right hand.  He complained of muscle spasm in his back.  The Veteran indicated that he could walk about 3 blocks before he had to stop because of back and knee pain.  He reported flare-ups related to prolonged sitting or walking, which were relieved by lying down.  There was no history of any back surgery.  He tried physical therapy, injections, and medication.  The Veteran stated that his back did not really affect his activities of daily living as he was able to care for himself.  He reported that he was currently unemployed.  He stated that he was a truck driver but had to quit this job because he could not lift more than 25 pounds as required by most truck driving companies.  The Veteran denied a history of any physician ordered bed rest in the past 12 months.  He also denied any bowel or bladder changes, fever, or chills.  

On physical examination, the thoracolumbar spine showed forward flexion from 0 to 90 degrees and extension of 0 to 10 degrees.  The Veteran had mild back pain with extension.  The lateral extension was from 0 to 15 degrees, bilaterally, with pain on right lateral bending.  The lateral rotation was 0 to 15 degrees, bilaterally, with pain on right lateral twisting.  No tenderness was shown on palpation over his lumbar spine.  Muscle strength was 5 out of 5 in strength testing in all muscle groups.  Sensation to light touch was intact in all dermatomes.  There was no increased pain or decreased motion with repetitive motion and straight leg test was negative, bilaterally.  X-ray examination of the spine showed healed superior end plate fracture of the L1 vertebrae, with approximately 25 percent loss of disk height.  It was noted that the intervertebral disk height was otherwise well-maintained.  The assessment was healed L1 compression fracture with moderate residual axial back pain.  The examiner noted that there was mild pain with the range of motion testing of the back and that it was conceivable that pain could cause further functional limitation, particularly after prolonged walking or standing.  The examiner noted, however, that it was not feasible to express any such limitation in terms of additional limitation of motion as it could not be determined with any degree of medical certainty.

VA physical therapy notes dated in August 2009 reflect the Veteran's report that he strained his back over the weekend by helping his son move.  He stated that he lifted heavy objects not knowing that he hurt himself until later in the day.  He reported that his back felt stiff like strained muscle.  An October 2009 x-ray of the lumbosacral spine revealed old compression deformity and mild arthritic changes in the facet joints.  Osteopenia was suggested.

In a November 2009 VA treatment report, the Veteran stated that he developed low back pain about two months previously when he was lifting a television.  He complained of pain across the lower back, but denied pain radiation to the lower extremities.  On physical examination, tenderness was shown over the lumbar paraspinals and over the posterior superior iliac spine on the right.  The assessment was chronic low back pain with myofascial component.

In November 2009, the Veteran underwent another VA examination.  The VA examiner stated that the claims file was reviewed.  The Veteran complained of low back pain since 1980.  He stated that he had ongoing back pain ever since he suffered a fractured spine in a motor vehicle accident in 1980 and fractured his back again three years previously.  He denied any pain in his legs or arms.  He did not use any assistive device for his back, but used a heating pad, which he stated helped him moderately.  He was able to walk 15 minutes or one to two blocks.  He reported flare-ups occurring every other day.  He stated that his pain was made worse with weather changes and repetitive motion or lifting.  He had treatment by physical therapy and medication.  He stated that his back disability affected his daily activities by limiting his ability to exercise and walk.  He stated that he could no longer work as a truck driver because he was unable to sit, stand, or lift objects for long periods of time.  He had not been on bed rest in the previous 12 months.  He denied changes in bowel or bladder function, fever, or chills.  On physical examination, his lumbar spine was mildly tender to palpation along the midline.  The active range of motion was 80 degrees of forward flexion and 10 degrees of extension, without pain.  The lateral extension and lateral rotation were 15 degrees, bilaterally, without pain.  After repetitive range of motion, neither his pain nor range of motion was changed.  Sensation to light touch was intact from L2 to S2 dermatomes.  Straight leg test was negative, bilaterally.  X-ray of the lumbar spine showed an old L1 compression fracture that appeared healed and slight kyphosis at that segment.  The examiner stated that it was certainly feasible that the Veteran could have increase in pain and loss of motion as he described it, particularly after activity; however the examiner stated that it would be a matter of mere speculation to address the additional limitation in medical terminology.

At his May 2010 hearing before the Board, the Veteran testified that he could not sit for long periods of time because of constant back pain.  He stated that his pain medication had been increased in the amount.  He stated that he could no longer work on cars, lift objects, or keep up the house because of his back pain.

The Veteran's service-connected chronic lumbar pain and compression fracture of L1 is currently rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5235.  A 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235.

A rating in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.  The medical evidence of record shows that the Veteran's lumbosacral strain is manifested by pain and limitation of motion to, at most, 80 degrees of forward flexion, 10 degrees of extension,15 degrees of bilateral lateral rotation, and 15 degrees of bilateral lateral flexion.  The combined range of motion of the thoracolumbar spine has never been less than 140 degrees.  There is no medical evidence of record that the Veteran's thoracolumbar spine has ever been limited to 60 degrees or less of forward flexion or to a combined range of motion of 120 degrees or less.  Furthermore, although the Veteran complained of muscle spasms in the August 2008 VA examination report, the objective medical evidence of record does not show muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  See id.; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Furthermore, an evaluation in excess of 10 percent is not warranted under the provisions of Diagnostic Code 5243, as the medical evidence of record does not show incapacitating episodes, defined as periods of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician, for a period of at least 2 weeks in any 12 month period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  While the Veteran has reported the need to lie down to alleviate low back pain, there is no evidence that bed rest was ever prescribed by a physician.  See id. at Note (1).  Moreover, he denied a history of any physician ordered bed rest in the previous 12 months during both August 2008 and November 2009 VA examinations.  Accordingly, an evaluation in excess of 10 percent is not warranted under Diagnostic Code 5243.

The Veteran has reported low back pain on use.  However, the medical evidence of record does not show that this results in additional limitation of motion due to pain.  Both the August 2008 and November 2009 VA examiners found that while the Veteran had pain with the range of motion testing, no increased pain or additional loss of motion was shown on repetitive motion.  The VA examiners also stated that although it was conceivable that pain could cause further functional limitation, it was not feasible to express such additional limitation in medical terminology without resorting to mere speculation.  See Bloom, 12 Vet. App. at 187; see also 38 C.F.R. § 3.102.  Pain has already been taken into account by the limitation of motion described in the August 2008 and November 2009 VA examination reports.  As the objective medical evidence of record does not show that pain caused additional limitation of motion beyond that contemplated by the assigned evaluation, an increased evaluation is not warranted on this basis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected lumbar spine disability, the evidence shows no distinct periods of time during the period on appeal, during which the Veteran's lumbar spine disability has varied to such an extent that a rating greater or less than 10 percent would be warranted.  Thus, staged ratings are not in order, and a 10 percent rating for chronic lumbar pain and compression fracture of L1 is warranted throughout the entire appeal period.  Hart, 21 Vet. App. at 505.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his currently assigned disability rating for chronic lumbar pain and compression fracture of L1 inadequate. The Veteran's lumbar spine disability was evaluated under to 38 C.F.R. § 4.71a, Diagnostic Code 5235, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's chronic lumbar pain and compression fracture of L1 is manifested by pain and limitation of motion to, at most, 80 degrees of forward flexion, 10 degrees of extension, 15 degrees of bilateral lateral rotation, and 15 degrees of bilateral lateral flexion.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current disability rating for his lumbar spine disability.  A rating in excess of the currently assigned rating is provided for certain manifestations of lumbar spine disability, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a 10 percent evaluation for the Veteran's chronic pain and compression fracture of L1 more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749; see also 38 C.F.R. § 4.71a, Diagnostic Code 5235.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the claim of entitlement to an increased evaluation in excess of 10 percent, the doctrine is not for application.  Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

Finally, the Veteran contends that he can no longer work due to his service-connected right knee and lumbar spine disabilities.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).  In this case, the Veteran was denied entitlement to TDIU by a February 2009 rating decision, and he has not perfected an appeal thereof.  Therefore, the issue is not before the Board at this time.



ORDER

An increased evaluation in excess of 10 percent for residuals of right knee injury is denied.

An increased evaluation in excess of 10 percent for chronic lumbar pain and compression fracture of L1 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


